                Case 2:18-cr-00549-FMO Document 89 Filed 08/26/21 Page 1 of 7 Page ID #:418

                                                         United States District Court
                                                         Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.             CR 18-00549-FMO

 Defendant           JOHN EDWARD ZERETZKE                                    Social Security No. 9         4   2     1
 akas:   zworldmusic; johnnyally14                                           (Last 4 digits)

                                           JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                    MONTH      DAY     YEAR
              In the presence of the attorney for the government, the defendant appeared in person on this date.         08     26      2021

  COUNSEL                                                                 Julia Deixler, DFPD
                                                                             (Name of Counsel)

    PLEA             X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO                   NOT
                                                                                                               CONTENDERE               GUILTY
  FINDING            There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:

                     Count 1: Production of Child Pornography, 18 U.S.C. §§ 2251(a), (e)

JUDGMENT             The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/            contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM               Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER              custody of the Bureau of Prisons to be imprisoned for a term of: one-hundred and eighty-three (183) months.

      Defendant is committed to the custody of the Bureau of Prisons on Count One (1) of the Indictment for
a term of one-hundred and eighty-three (183) months, to run concurrently with the sentence imposed in
Orange County Superior Court Case No. 19ZD0002.

      Upon release from imprisonment, defendant shall be placed on supervised release for a term of five (5)
years, under the following terms and conditions:

         1.          Defendant shall comply with the rules and regulations of the United States Probation & Pretrial
                     Services Office and Second Amended General Order 20-04, including the conditions of probation
                     and supervised release set forth in Section III of Second Amended General Order 20-04.

         2.          During the period of community supervision, defendant shall pay the special assessment and
                     restitution in accordance with this judgment's orders pertaining to such payment.

         3.          Defendant shall cooperate in the collection of a DNA sample from defendant.

         4.          Defendant shall possess and use only those computers and computer-related devices, screen
                     usernames, passwords, email accounts, and internet service providers (ISPs) that have been
                     disclosed to the Probation Officer upon commencement of supervision. Any changes or additions
                     are to be disclosed to the Probation Officer prior to the first use. Computers and computer-related
                     devices include personal computers, personal data assistants (PDAs), internet appliances,
                     electronic games, cellular telephones, and digital storage media, as well as their peripheral
                     equipment, that can access, or can be modified to access, the internet, electronic bulletin boards,
                     and other computers.
CR-104 (wpd 12/20)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 1 of 4
               Case 2:18-cr-00549-FMO Document 89 Filed 08/26/21 Page 2 of 7 Page ID #:419

 USA vs.      JOHN EDWARD ZERETZKE                                     Docket No.:   CR 18-00549-FMO



         5.          All computers, computer-related devices, and their peripheral equipment, used by defendant shall
                     be subject to search and seizure. This shall not apply to items used at the employment's site,
                     which are maintained and monitored by the employer.

         6.          Defendant shall comply with the rules and regulations of the Computer Monitoring Program.
                     Defendant shall pay the cost of the Computer Monitoring Program, in an amount not to exceed
                     $32 per month per device connected to the internet.

         7.          Within three (3) days of release from prison, defendant shall register as a sex offender, and keep
                     the registration current, in each jurisdiction where defendant resides, is employed and is a student,
                     pursuant to the registration procedures that have been established in each jurisdiction. When
                     registering for the first time, defendant shall also register in the jurisdiction in which the conviction
                     occurred if different from defendant's jurisdiction of residence. Defendant shall provide proof of
                     registration to the Probation Officer within 48 hours of registration.

         8.          Immediately following sentencing, defendant shall report directly to the Probation & Pretrial
                     Services Office for instructions regarding the registration requirements created by the Adam Walsh
                     Child Protection and Safety Act of 2006.

         9.          Defendant shall participate in a psychological counseling or psychiatric treatment or a sex offender
                     treatment program, or any combination thereof as approved and directed by the Probation Officer.
                     Defendant shall abide by all rules, requirements, and conditions of such program, including
                     submission to risk assessment evaluations and physiological testing, such as polygraph and Abel
                     testing. Defendant retains the right to invoke the Fifth        Amendment. The court authorizes
                     the Probation Officer to disclose the Presentence        Report, and any previous mental health
                     evaluations or reports, to the treatment provider. The treatment provider may provide information
                     (excluding the Presentence report), to State or local social service agencies (such as the State
                     of California, Department of Social Service), for the purpose of the client's rehabilitation.

         10.         As directed by the Probation Officer, defendant shall pay all or part of the costs of psychological
                     counseling or psychiatric treatment, or a sex offender treatment program, or any combination
                     thereof to the aftercare contractor during the period of community supervision. Defendant shall
                     provide payment and proof of payment as directed by the Probation Officer. If defendant has no
                     ability to pay, no payment shall be required.

         11.         Defendant shall not view or possess any materials, including pictures, photographs, books,
                     writings, drawings, videos, or video games, depicting or describing child pornography, as defined
                     in 18 U.S.C. §2256(8), or sexually explicit conduct depicting minors, as defined at 18 U.S.C.
                     §2256(2). This condition does not prohibit defendant from possessing materials solely because
                     they are necessary to, and used for, a collateral attack, nor does it prohibit defendant from
                     possessing materials prepared and used for the purposes of defendant's court-mandated sex
                     offender treatment, when defendant's treatment provider or the Probation Officer has approved

CR-104 (wpd 12/20)                           JUDGMENT & PROBATION/COMMITMENT ORDER                                    Page 2 of 4
               Case 2:18-cr-00549-FMO Document 89 Filed 08/26/21 Page 3 of 7 Page ID #:420

 USA vs.     JOHN EDWARD ZERETZKE                                   Docket No.:   CR 18-00549-FMO

                     of defendant's possession of the material in advance.

         12.         Defendant shall not own, use or have access to the services of any commercial mail-receiving
                     agency, nor shall defendant open or maintain a post office box, without the prior written approval
                     of the Probation Officer.

         13.         Defendant shall not contact the victim(s), or, by any means, including in person, by mail or
                     electronic means, or via third parties. Further, defendant shall remain at least 100 yards from the
                     victim(s) at all times. If any contact occurs, defendant shall immediately leave the area of contact
                     and report the contact to the Probation Officer.

         14.         Defendant shall not enter, or loiter, within 100 feet of school yards, parks, public swimming pools,
                     playgrounds, youth centers, video arcade facilities, amusement and theme parks, or other places
                     primarily used by persons under the age of 18, without the prior written authorization of the
                     Probation Officer.

         15.         Defendant shall not associate or have verbal, written, telephonic, or electronic communication with
                     any person under the age of 18, except: (a) in the presence of the parent or legal guardian of said
                     minor; and (b) on the condition that defendant notify said parent or legal guardian of defendant's
                     conviction in the instant offense/prior offense. This provision does not encompass persons under
                     the age of 18, such as waiters, cashiers, ticket vendors, etc., whom defendant must interact with
                     in order to obtain ordinary and usual commercial services.

         16.         Defendant shall not affiliate with, own, control, volunteer or be employed in any capacity by a
                     business or organization that causes defendant to regularly contact persons under the age of 18.

         17.         Defendant's employment shall be approved by the Probation Officer, and any change in
                     employment must be pre-approved by the Probation Officer. Defendant shall submit the name
                     and address of the proposed employer to the Probation Officer at least ten (10) days prior to any
                     scheduled change.

         18.         Defendant shall submit to a search, at any time, with or without warrant, and by any law
                     enforcement or Probation Officer, of defendant's person and any property, house, residence,
                     vehicle, papers, computers, cell phones, other electronic communication or data storage devices
                     or media, email accounts, social media accounts, cloud storage accounts, effects and other areas
                     under defendant's control, upon reasonable suspicion concerning a violation of a condition of
                     supervision or unlawful conduct by defendant, or by any Probation Officer in the lawful discharge
                     of the Officer's supervision functions.

         19.         Defendant shall not view or possess any materials, including pictures, photographs, books,
                     writings, drawings, videos, or video games, depicting or describing child erotica, which is defined
                     as a person under the age of 18 in partial or complete state of nudity, in sexually provocative
                     poses, viewed for the purpose of sexual arousal.

CR-104 (wpd 12/20)                          JUDGMENT & PROBATION/COMMITMENT ORDER                                Page 3 of 4
               Case 2:18-cr-00549-FMO Document 89 Filed 08/26/21 Page 4 of 7 Page ID #:421

 USA vs.     JOHN EDWARD ZERETZKE                                            Docket No.:       CR 18-00549-FMO



         20.         Defendant shall not possess or view any materials such as videos, magazines, photographs,
                     computer images or other matter that depict "actual sexually explicit conduct" involving adults as
                     defined by 18 USC 2257(h)(1).

         21.         Defendant shall apply all monies received from income tax refunds, lottery winnings, inheritance,
                     judgments and any other financial gains to the court-ordered financial obligation.

      The drug testing condition mandated by statute is suspended based on the court's determination that
defendant poses a low risk of future substance abuse.

      It is ordered that defendant shall pay to the United States a special assessment of $100, which is due
immediately. Any unpaid balance shall be due during the period of imprisonment, at the rate of not less than
$25 per quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.

      Upon motion by the government, all remaining counts as to this defendant in the Indictment are hereby
dismissed.

 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            August 26, 2021
            Date                                                  Fernando M. Olguin, U. S. District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                  Clerk, U.S. District Court



            August 26, 2021                                 By    /s/ G. Garcia
            Filed Date                                            Deputy Clerk




CR-104 (wpd 12/20)                            JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 4 of 4
               Case 2:18-cr-00549-FMO Document 89 Filed 08/26/21 Page 5 of 7 Page ID #:422
 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                 STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                  While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant must not commit another federal, state, or local          9.    The defendant must not knowingly associate with any persons engaged
       crime;                                                                        in criminal activity and must not knowingly associate with any person
 2.    The defendant must report to the probation office in the federal              convicted of a felony unless granted permission to do so by the probation
       judicial district of residence within 72 hours of imposition of a             officer. This condition will not apply to intimate family members, unless
       sentence of probation or release from imprisonment, unless                    the court has completed an individualized review and has determined
       otherwise directed by the probation officer;                                  that the restriction is necessary for protection of the community or
 3.    The defendant must report to the probation office as instructed by            rehabilitation;
       the court or probation officer;                                         10.   The defendant must refrain from excessive use of alcohol and must not
 4.    The defendant must not knowingly leave the judicial district                  purchase, possess, use, distribute, or administer any narcotic or other
       without first receiving the permission of the court or probation              controlled substance, or any paraphernalia related to such substances,
       officer;                                                                      except as prescribed by a physician;
 5.    The defendant must answer truthfully the inquiries of the probation     11.   The defendant must notify the probation officer within 72 hours of being
       officer, unless legitimately asserting his or her Fifth Amendment             arrested or questioned by a law enforcement officer;
       right against self-incrimination as to new criminal conduct;            12.   For felony cases, the defendant must not possess a firearm, ammunition,
 6.    The defendant must reside at a location approved by the probation             destructive device, or any other dangerous weapon;
       officer and must notify the probation officer at least 10 days before   13.   The defendant must not act or enter into any agreement with a law
       any anticipated change or within 72 hours of an unanticipated                 enforcement agency to act as an informant or source without the
       change in residence or persons living in defendant’s residence;               permission of the court;
 7.    The defendant must permit the probation officer to contact him or       14.   The defendant must follow the instructions of the probation officer to
       her at any time at home or elsewhere and must permit confiscation             implement the orders of the court, afford adequate deterrence from
       of any contraband prohibited by law or the terms of supervision and           criminal conduct, protect the public from further crimes of the
       observed in plain view by the probation officer;                              defendant; and provide the defendant with needed educational or
 8.    The defendant must work at a lawful occupation unless excused by              vocational training, medical care, or other correctional treatment in the
       the probation officer for schooling, training, or other acceptable            most effective manner.
       reasons and must notify the probation officer at least ten days
       before any change in employment or within 72 hours of an
       unanticipated change;




CR-104 (wpd 12/20)                                    JUDGMENT & PROBATION/COMMITMENT ORDER                                                          Page 5 of 4
               Case 2:18-cr-00549-FMO Document 89 Filed 08/26/21 Page 6 of 7 Page ID #:423
 USA vs.     JOHN EDWARD ZERETZKE                                               Docket No.:     CR 18-00549-FMO


             The defendant must also comply with the following special conditions (set forth below).
       X
             STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not
 applicable for offenses completed before April 24, 1996. Assessments, restitution, fines, penalties, and costs must be paid by certified check
 or money order made payable to “Clerk, U.S. District Court.” Each certified check or money order must include the case name and number.
 Payments must be delivered to:

           United States District Court, Central District of California
           Attn: Fiscal Department
           255 East Temple Street, Room 1178
           Los Angeles, CA 90012

 or such other address as the Court may in future direct.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

          The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim,
 adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C.
 § 3563(a)(7).

           Payments will be applied in the following order:

                     1. Special assessments under 18 U.S.C. § 3013;
                     2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                       States is paid):
                               Non-federal victims (individual and corporate),
                               Providers of compensation to non-federal victims,
                               The United States as victim;
                     3. Fine;
                     4. Community restitution, under 18 U.S.C. § 3663(c); and
                     5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit
 report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial
 statement, with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply
 for any loan or open any line of credit without prior approval of the Probation Officer.

           When supervision begins, and at any time thereafter upon request of the Probation Officer, the defendant must produce to the
 Probation and Pretrial Services Office records of all bank or investments accounts to which the defendant has access, including any business
 or trust accounts. Thereafter, for the term of supervision, the defendant must notify and receive approval of the Probation Office in advance
 of opening a new account or modifying or closing an existing one, including adding or deleting signatories; changing the account number or
 name, address, or other identifying information affiliated with the account; or any other modification. If the Probation Office approves the
 new account, modification or closing, the defendant must give the Probation Officer all related account records within 10 days of opening,
 modifying or closing the account. The defendant must not direct or ask anyone else to open or maintain any account on the defendant’s
 behalf.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (wpd 12/20)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                     Page 6 of 4
               Case 2:18-cr-00549-FMO Document 89 Filed 08/26/21 Page 7 of 7 Page ID #:424
 USA vs.     JOHN EDWARD ZERETZKE                                                Docket No.:      CR 18-00549-FMO



                                                                     RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                               By
            Date                                                     Deputy Marshal



                                                                  CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.

                                                                     Clerk, U.S. District Court


                                                               By
            Filed Date                                               Deputy Clerk




                                                 FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.

         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


         (Signed)
                     Defendant                                                      Date



                     U. S. Probation Officer/Designated Witness                     Date




CR-104 (wpd 12/20)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 7 of 4
